Citation Nr: 0031260	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability secondary to a service-connected right knee 
disability.

2.  Entitlement to service connection for a left hip 
disability secondary to a service-connected right knee 
disability or a service-connected low back disability.

3.  Entitlement to a higher rating for service-connected 
mechanical low back strain, currently evaluated 20 percent 
disabling. 

4.  Entitlement to an increased rating for service-connected 
status post residuals of a right knee injury, currently 
evaluated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1962.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a March 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York which denied service connection for a right hip 
disability secondary to a service-connected right knee 
disability, granted service connection and a 20 percent 
rating for mechanical low back strain secondary to a service-
connected right knee disability, and denied an increase in a 
20 percent rating for a service-connected right knee 
disability.  The veteran appealed the denial of service 
connection for a right hip disability, appealed for a higher 
initial rating for mechanical low back strain, and appealed 
for an increased rating for a right knee disability.  This 
case also comes to the Board from a July 1999 decision in 
which the RO denied service connection for a left hip 
disability secondary to a service-connected right knee 
disability or service-connected mechanical low back strain.  
The veteran appealed this determination.


REMAND

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 
2096, (the Act) which made several amendments to the law 
governing VA claims.  The Act made several changes to chapter 
51 of title 38, United States Code.  It added a new section 
5100, which defines "claimant" as any individual applying 
for, or submitting a claim for, any VA benefit.  Pub. L. No. 
106-475, § 2, 114 Stat. at 2096.  It transferred from section 
5103(a) to section 5102(b) a provision imposing on VA a duty 
to notify a claimant of the evidence necessary to complete an 
incomplete application, changing the word "evidence" to 
"information."  Id. § 3(a), at 2096.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  Id. § 3(a), at 2096-97.  Perhaps most significantly, 
it added a new section 5103A, which defines VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim, and eliminated from section 5107(a) 
the necessity of submitting a well-grounded claim to trigger 
the duty to assist.  Id. §§ 3(a), 4, at 2097-98.  It also 
revised section 5107(a) to provide only that, except as 
otherwise provided, a claimant is responsible for presenting 
and supporting a claim.  Id. § 4, at 2098.  

Hip Disability

The veteran contends that he has a current right hip 
disability secondary to a service-connected right knee 
disability, and that he has a current left hip disability 
secondary to his service-connected right knee disability or 
mechanical low back strain.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2000).  
Secondary service connection includes instances in which 
there is additional disability of a non-service-connected 
condition due to aggravation by an established service-
connected disorder; when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

With respect to the veteran's claims for secondary service 
connection for a right hip disability and a left hip 
disability, the Board notes that at an October 1997 VA 
examination, the examiner stated, "The patient's right knee 
pain is related to his original injury as further 
osteoarthritis has probably set in.  The patient's awkward 
gait also does predispose him to hip and back pain, which 
could be indirectly related to the service connected 
injury."  Additional development is required with regard to 
these secondary service connection claims.

The evidence in this case shows a VA physician opined that 
the veteran's awkward gait predisposed him to hip pain.  He 
did not diagnose a hip disability.  In this regard, the Board 
notes that pain alone, without a diagnosed related medical 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  As the new Act requires that the Secretary 
notify the claimant and the claimant's representative of what 
evidence is to be provided by him and what evidence is to be 
provided by the VA, a REMAND is necessary to inform the 
veteran that he must submit medical evidence of a current 
disability.  This evidence may include the report of any x-
rays of the hips which might confirm the presence of a 
chronic disability.  If evidence of a chronic hip disability 
is diagnosed, the VA should comply with the duty to assist 
provisions of the new Act, to include obtaining a nexus 
opinion from a VA examiner.  

Increased Rating Low Back and Right Knee Disabilities

The veteran and his representative contend that his service-
connected mechanical low back strain and right knee 
disability are more disabling than currently evaluated.  The 
veteran last underwent a VA compensation examination to 
evaluate the level of severity of such disabilities in 
October 1997; consequently, it is the judgment of the Board 
that a current VA examination, with X-ray studies, is 
warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994);  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  The examiner should be 
asked to determine the severity of the veteran's service-
connected mechanical low back strain and right knee 
disability, should note for the record any objective evidence 
of pain referable to the low back or right knee, and should 
assess the degree of additional limited motion or other 
functional impairment during use or flare-ups due to such 
pain, in accordance with DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Prior to the examination, any ongoing medical 
records should be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Finally, the Board notes that by a statement dated in March 
1999, the veteran asserted that he should be assigned a 
separate disability rating for arthritis of the right knee, 
in addition to his disability rating for instability of the 
right knee.  In this regard, the Board notes that the 
veteran's right knee disability has been evaluated under 38 
C.F.R. 4.71a, Diagnostic Code 5257, which pertains to 
impairment of the knee, with recurrent subluxation or lateral 
instability.  Recent precedent opinions of the VA General 
Counsel have held that separate ratings may be assigned for 
X-ray findings of arthritis with limitation of motion of a 
knee (Codes 5003-5010) and for instability of a knee (Code 
5257).  VAOPGCPREC 9-98 and 23-97.  After the above 
development has been completed, the RO should readjudicate 
the veteran's claim for an increased rating for a right knee 
disability, with consideration of the possible application of 
VAOPGCPREC 9-98 and 23-97, and with consideration of DeLuca, 
supra.  The RO should also readjudicate the veteran's claim 
for a higher rating for mechanical low back strain with 
consideration of DeLuca, supra, and should readjudicate the 
claims for service connection for a right hip disability and 
a left hip disability.

In light of the foregoing, the case is remanded for the 
following action:

1.  The veteran and his representative 
should be advised that it is the 
veteran's responsibility to submit 
medical evidence of the presence of a 
chronic hip disability as opposed to a 
statement indicating only that the 
veteran has hip pain.  If evidence of a 
chronic hip disability is submitted, the 
VA should comply with the provisions 
pertaining to duty to assist as provided 
in the new Act, to include obtaining 
current medical treatment records and 
providing the veteran with a VA 
examination.  The examiner should be 
asked to determine the correct diagnosis 
of any disability of each hip and whether 
it is at least as likely as not that any 
right hip disability is proximately due 
to or the result of or is being 
aggravated by the service connected right 
knee disability.  The examiner should be 
also be asked to determine whether it is 
at least as likely as not that any left 
hip disability is proximately due to or 
the result of or is being aggravated by 
the service connected right knee 
disability or low back disability.  If 
either hip is being aggravated by a 
service connected disability, the degree 
of aggravation should be quantified, if 
feasible.

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for a back disability or a 
right knee disability since 1997.  The RO 
should directly contact all identified 
medical providers and obtain copies of 
all relevant medical records that are not 
already on file.  38 C.F.R. 3.159.  If 
responses are not received, the 
provisions of the new Act should be 
followed.

3.  After the above development is 
completed, the veteran should undergo a 
VA orthopedic examination to evaluate the 
veteran's service-connected mechanical 
low back strain and right knee disability 
and a neurological examination to 
evaluate any neurological symptomatology 
referable to the low back.  All necessary 
tests should be performed, including X-
ray studies.  The claims folder must be 
provided to and reviewed by the doctors 
prior to the examination.  All clinical 
findings must be reported in detail in 
the examination reports.

The orthopedic examiner should determine 
the severity of the veteran's service-
connected mechanical low back strain and 
right knee disability.  Ranges of motion 
of the knee and low back should be noted 
in degrees.  The examiner should also 
note whether there is any right knee 
instability; and, if so, it should be 
classified as mild, moderate or severe.  
The examiner should indicate whether 
there is any low back muscle spasm on 
extreme forward bending; loss of lateral 
motion; abnormal mobility on forced 
motion; listing of whole spine to 
opposite side, or positive Goldthwaite's 
sign.  He/she should determine whether 
the low back or right knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  

The examiner should note any objective 
evidence of pain referable to the low 
back or right knee, and should opine as 
to whether pain could significantly limit 
functional ability during flare-ups or 
when the low back or right knee is used 
repeatedly over time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected low back 
disability.  If so, all such 
manifestations should be described in 
detail.  The discussion must include 
notation as to whether the veteran has 
persistent symptoms compatible with 
sciatic neuropathy; characteristic pain; 
demonstrable muscle spasm; or absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent, 
whether there is intermittent relief or 
whether there is little intermittent 
relief. 

4.  After ensuring that the foregoing 
development has been completed, the RO 
should review the claims (including all 
additional evidence) for secondary 
service connection for a right hip 
disability and a left hip disability, for 
a higher rating for mechanical low back 
strain, and for an increased rating for a 
right knee disability.  With respect to 
the claim for a higher rating for 
mechanical low back strain, the RO should 
consider DeLuca, supra, and VAOPGCPREC 
36-97, since such disability has been 
evaluated under Code 5293.  With respect 
to the claim for an increased rating for 
a right knee disability, the RO should 
consider DeLuca, supra, and VAOPGCPREC 9-
98 and 23-97.  If the claims are denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to afford the veteran due 
process.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 9 -


